REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/06/2021 has been entered.  Claims 1-2, 4-7, 9-12, 14-17, 19-24 are pending in this Office action.
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, 14-17, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and system for transmitting a channel state information reference signal (CSI-RS) in a communication system, the method comprising: transmitting, to the terminal, CSI-RSs corresponding to the plurality of CSI- RS resource sets according to the CSI-RS configuration information; and receiving, from the terminal, feedback information obtained based on associated with the CSI-RSs, wherein configuration on a CSI-RS resource includes antenna port information indicating a number of the at least one CSI-RS antenna port, frequency resource allocation information indicating a density of a CSI-RS corresponding to the CSI-RS resource in a frequency domain, and timing information for the CSI-RS, and wherein CSI-RSs corresponding to a first CSI-RS resource set and CSI-RSs corresponding to a second CSI-RS resource set are transmitted in different time- frequency resources; and a method and system for receiving a channel state information reference signal (CSI-RS) in a communication system, the method comprising: receiving, from the base station, CSI-RSs corresponding to the plurality of CSI-RS resource sets based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
June 22, 2021